Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 22, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. The claimant contends that the several reasons she gave for leaving her employment provide good cause for leaving. However, the contrary version of the employer raises questions of fact which are solely within the province of the board. Its resolution of those issues must be affirmed where, as here, it is supported by substantial evidence (Matter of Weber [Catherwood] 32 AD2d 697). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.